 

Exhibit 10.1

 

APPLIED THERAPEUTICS INC.

 

Charles (Chuck) Silberstein, MD

 

May 20, 2020

 

Dear Chuck:

 

We are pleased to offer you full time employment with Applied Therapeutics Inc.
(the “Company”) under the terms set forth in this offer letter (the “Offer
Letter”), effective as of your start date with the Company. Your anticipated
start date is May 26, 2020 or a date to be mutually agreed upon (such actual
date of your commencement of employment shall be referred to herein as the
“Start Date”).

 

1.Employment by the Company.

 

(a)Position. You will serve as the Company’s Chief Financial Officer and Head of
Business Development. During the term of your employment with the Company, you
will devote your best efforts and substantially all of your business time and
attention to the business of the Company, except for approved vacation periods
and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.

 

(b)Duties and Location. Your primary duties will be to direct financial
operations and reporting, investor relations, regulatory activities and business
development and provide other customary support that a chief financial officer
and head of business development of a similar organization would provide. You
will have the duties, responsibilities and authorities as are customary for the
position of CFO and as may be reasonably directed by the Chief Executive Officer
(“CEO”), to whom you will report. Your primary work location will be the
Company’s office in New York, New York. Notwithstanding the foregoing, the
Company reserves the right to reasonably require you to perform your duties at
places other than your primary office location from time to time, and to require
reasonable business travel. The Company may modify your job title and duties as
it deems necessary and appropriate in light of the Company’s needs and interests
from time to time.

 

2.Base Salary and Employee Benefits.

 

(a)Salary. You will receive for services to be rendered hereunder a starting
base salary paid at the rate of $450,000 per year, less standard payroll
deductions and tax withholdings. Your base salary will be paid on the Company’s
ordinary payroll cycle. As an exempt salaried employee, you will be required to
work the Company’s normal business hours, and such additional time as
appropriate for your work assignments and position, and you will not be entitled
to overtime compensation. Your base salary will be reviewed annually.

 



 

 

 

(b)Benefits. As a regular full-time employee, you will be eligible to
participate in the Company’s standard employee benefits offered to executive
level employees, as in effect from time to time and subject to plan terms and
generally applicable Company policies. Details about these benefits plans will
be provided, upon request.

 

3.Annual Bonus. You will be eligible to earn an annual performance and retention
bonus of up to forty percent (40%) of your base salary rate (the “Annual
Bonus”). The Annual Bonus will be based upon the Company’s Board of Directors’
(the “Board”) assessment of your performance and the Company’s attainment of
targeted goals as set by the Board in its sole discretion. Bonus payments, if
any, will be subject to applicable payroll deductions and withholdings.
Following the close of each calendar year, the Board will determine whether you
have earned an Annual Bonus, and the amount of any such bonus, based on, among
other things, the achievement of such goals. The amount of your Annual Bonus for
2020 will be prorated based on the number of days you are employed during the
2020 calendar year. You must be an employee on the Annual Bonus payment date to
be eligible to receive an Annual Bonus. The Annual Bonus, if earned, will be
paid no later than March 15 of the calendar year after the applicable bonus
year. Your bonus eligibility is subject to change in the discretion of the Board
(or any authorized committee thereof).

 

4.Expenses. The Company will reimburse you for reasonable travel, entertainment
or other expenses incurred by you in furtherance or in connection with the
performance of your duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

 

5.Equity Compensation. Effective as of your Start Date, the Company will grant
you a stock option (the “Option”) to purchase 244,000 shares of the Company’s
common stock (“Shares”) with a per share exercise price equal to the fair market
value of a Share on the grant date. The Option will be subject to all of the
terms and conditions set forth in the Company’s 2019 Equity Incentive Plan (the
“Plan”) and the applicable award agreement(s) or grant notice(s) covering the
Option (the “Award Agreement”). The Award Agreement will provide for vesting of
25% of the Shares subject to the Option on the first anniversary of the grant
date and the remaining 75% of the Shares subject to the Option in equal monthly
instalments over the following three years, subject in each case to your
continued active employment with the Company through the applicable vesting
date. The complete terms and conditions of your Option will be as set forth in
the Plan and the Award Agreement. Notwithstanding anything in this Offer Letter,
any equity plan of the Company or any award agreement to the contrary, in the
event of a Change in Control (as defined in the Plan), the Company shall
accelerate the vesting of any then-unvested Shares subject to your outstanding
equity awards such that one hundred percent (100%) of such Shares shall be
deemed immediately vested (and exercisable, as applicable) as of the date of
such Change in Control.

 



2 

 

 

6.Compliance with Confidentiality Information Agreement and Company Policies. In
connection with your employment with the Company, you will receive and have
access to Company confidential information and trade secrets. Accordingly,
attached hereto as Exhibit A is the Company’s Employee Confidential Information,
Inventions, Non-Solicitation and Non-Competition Agreement (the “Confidentiality
Agreement”), which contains restrictive covenants and prohibits unauthorized use
or disclosure of the Company’s confidential information and trade secrets, among
other obligations. Please review the Confidentiality Agreement and only sign it
after careful consideration. In addition, you are required to abide by the
Company’s policies and procedures, as modified from time to time within the
Company’s discretion. In the event the terms of this Offer Letter differ from or
are in conflict with the Company’s general employment policies or practices,
this Offer Letter shall control. Notwithstanding anything to the contrary in
this Offer Letter or in the Confidentiality Agreement, Confidential Information
shall not include your business contacts prior to your employment with the
Company, whether in paper or electronic form (your “Rolodex”); provided, however
that the contents of the Rolodex does not contain proprietary information
developed during your employment with the Company or otherwise belonging to the
Company. Additionally, nothing herein is intended to limit the scope of your
non-solicitation obligations as set forth in the Confidentiality Agreement.

 

7.Protection of Third-Party Information. In your work for the Company, you will
be expected not to make any unauthorized use or disclosure of any confidential
or proprietary information, including trade secrets, of any former employer or
other third party to whom you have contractual obligations to protect such
information. Rather, you will be expected to use only that information which is
generally known and used by persons with training and experience comparable to
your own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company. You
represent that you are able to perform your job duties within these guidelines,
and you are not in unauthorized possession of any unpublished documents,
materials, electronically-recorded information, or other property belonging to
any former employer or other third party to whom you have a contractual
obligation to protect such property. In addition, you represent and warrant that
your employment by the Company will not conflict with any prior employment or
consulting agreement or other agreement with any third party, that you will
perform your duties to the Company without violating any such agreement(s), and
that you have disclosed to the Company in writing any contract you have signed
that may restrict your activities on behalf of the Company.

 

8.At-Will Employment Relationship. Your employment relationship with the Company
is at-will. Accordingly, you may terminate your employment with the Company at
any time and for any reason whatsoever simply by notifying the Company; and the
Company may terminate your employment at any time, with or without Cause or
advance notice. If your employment ends for any reason, the Company will provide
you with (i) your unpaid Base Salary through the date of termination; (ii) all
of your accrued, but unused paid time off time if required by law or Company
policy; and (iii) any unpaid expense reimbursements accrued by you as of the
date of termination (the “Accrued Obligations”).

 



3 

 

 

9.Severance Benefits.

 

(a)Termination without Cause or Resignation for Good Reason Not in Connection
with a Change in Control. If the Company terminates your employment without
Cause (including as a result of your death or disability) or you resign for Good
Reason (either a termination referred to as a “Qualifying Termination”), and
provided such Qualifying Termination constitutes a Separation from Service (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service” and the date of
such Separation from Service, the “Separation from Service Date”), then subject
to Sections 11 (“Conditions to Receipt of Severance Benefits”) and 12 (“Return
of Company Property”) below and your continued compliance with the terms of this
Offer Letter (including without limitation the Confidentiality Agreement), in
addition to your Accrued Obligations, the Company will provide you (or your
estate, as applicable) with the following severance benefits (the “Severance
Benefits”):

 

(i)Cash Severance. The Company will pay you (or your estate, as applicable), as
cash severance, nine (9) months of your base salary in effect as of your
Separation from Service Date (such nine (9) month period the “Salary
Continuation Period”), less standard payroll deductions and tax withholdings
(the “Severance”). The Severance will be paid in installments in the form of
continuation of your base salary payments, paid on the Company’s ordinary
payroll dates, commencing on the Company’s first regular payroll date that is
more than sixty (60) days following your Separation from Service Date, and shall
be for any accrued base salary for the sixty (60)-day period plus the period
from the sixtieth (60th) day until the regular payroll date, if applicable, and
all salary continuation payments thereafter, if any, shall be made on the
Company’s regular payroll dates.

 

(ii)Bonus Severance Payment. The Company will pay you (or your estate, as
applicable) a lump sum cash amount equivalent to your target Annual Bonus for
the year in which the Separation from Service Date occurs, prorated based on the
Salary Continuation Period (the “Bonus Severance Payment”). However, if the
Qualifying Termination occurs between January 1 and the payment date of the
Annual Bonus that you would have otherwise earned for performance in the
calendar year preceding the Qualifying Termination, then and only then will you
be paid the full Annual Bonus that you otherwise would have earned for
performance in such preceding calendar year. Your Base Salary as in effect on
the Separation from Service Date, ignoring any decrease that forms the basis of
your resignation for Good Reason, if applicable, shall be used for calculating
the Bonus Severance Payment. The Bonus Severance Payment will be paid within
sixty (60) days of the effective date of the Release (namely, the date it can no
longer be revoked) but in no event later than March 15th of the year following
the year in which the Separation from Service Date occurs.

 



4 

 

 

(iii)COBRA Severance. As an additional Severance Benefit, the Company will
continue to pay the cost of your (and, if applicable, your covered dependents’)
health care coverage in effect at the time of your Separation from Service for a
maximum of nine (9) months, either under the Company’s regular health plan (if
permitted), or by paying your COBRA premiums (the “COBRA Severance”). The
Company’s obligation to pay the COBRA Severance on your behalf will cease if you
obtain health care coverage from another source (e.g., a new employer or
spouse’s benefit plan), unless otherwise prohibited by applicable law. You must
notify the Company within two (2) weeks if you obtain coverage from a new
source. This payment of COBRA Severance by the Company would not expand or
extend the maximum period of COBRA coverage to which you would otherwise be
entitled under applicable law. Notwithstanding the above, if the Company
determines in its sole discretion that it cannot provide the foregoing COBRA
Severance without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health coverage in effect on the date of your termination (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made on the last day of each month regardless of whether you elect
COBRA continuation coverage and shall end on the earlier of (x) the date upon
which you obtain other coverage or (y) the last day of the ninth (9th) calendar
month following your Separation from Service Date.



 

(b)Termination without Cause or Resignation for Good Reason in Connection with
Change in Control Termination. In the event of a Qualifying Termination that
occurs three (3) months prior to, upon, or within twelve (12) months following
the effective closing of a Change in Control, provided such Qualifying
Termination constitutes a Separation from Service, then subject to Sections 11
(“Conditions to Receipt of Severance Benefits”) and 12 (“Return of Company
Property”) below and your continued compliance with the terms of this Offer
Letter (including without limitation the Confidentiality Agreement), then in
addition to your Accrued Obligations and the Severance Benefits provided in
Section 9(a) hereof, the Company shall accelerate the vesting of any
then-unvested Shares subject to any outstanding option to purchase Shares such
that one hundred percent (100%) of such Shares shall be deemed immediately
vested and exercisable as of your Separation from Service Date (together with
the Severance Benefits, the “CIC Severance Benefits”).

 

10.Resignation Without Good Reason; Termination for Cause. If, at any time, you
resign your employment without Good Reason, or the Company terminates your
employment for Cause, you will receive only your Accrued Obligations. Under
these circumstances, you will not be entitled to any other form of compensation
from the Company, including any Severance Benefits or CIC Severance Benefits,
other than your rights to the vested portion of your Option and any other rights
to which you are entitled under the Company’s benefit programs.

 



5 

 

 

11.Conditions to Receipt of Severance Benefits. Prior to and as a condition to
your (or your estate’s, as applicable) receipt of the Severance Benefits or CIC
Severance Benefits described above, you (or your estate, as applicable) shall
execute and deliver to the Company an executive release of claims in favor of
and in a form acceptable to the Company (the “Release”) within the timeframe set
forth therein, but not later than forty-five (45) days following your Separation
from Service Date, and allow the Release to become effective according to its
terms (by not invoking any legal right to revoke it) within any applicable time
period set forth therein (such latest permitted effective date, the “Release
Deadline”).

 

12.Return of Company Property. Upon the termination of your employment for any
reason, as a precondition to your receipt of the Severance Benefits or CIC
Severance Benefits (if applicable), within five (5) days after your Separation
from Service Date (or earlier if requested by the Company), you will return to
the Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, financial and operational information, customer lists
and contact information, product and services information, research and
development information, drawings, records, plans, forecasts, reports, payroll
information, spreadsheets, studies, analyses, compilations of data, proposals,
agreements, sales and marketing information, personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, tablets, handheld devices, and servers),
credit cards, entry cards, identification badges and keys, and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company, and all reproductions thereof in whole or in part and in any
medium. You further agree that you will make a diligent search to locate any
such documents, property and information and return them to the Company within
the timeframe provided above. In addition, if you have used any personally-owned
computer, server, or e-mail system to receive, store, review, prepare or
transmit any confidential or proprietary data, materials or information of the
Company, then within five (5) days after your Separation from Service Date you
must provide the Company with a computer-useable copy of such information and
permanently delete and expunge such confidential or proprietary information from
those systems without retaining any reproductions (in whole or in part); and you
agree to provide the Company access to your system, as requested, to verify that
the necessary copying and deletion is done. If requested, you shall deliver to
the Company a signed statement certifying compliance with this Section prior to
the receipt of the Severance Benefits or CIC Severance Benefits. Notwithstanding
anything to the contrary herein or in the Confidentiality Agreement, you shall
be entitled to keep copies of your Rolodex (subject to the clarification in the
last two sentences of Section 6 herein), and documents relating to your
compensation and the terms of your employment with the Company.

 

13.Outside Activities. Throughout your employment with the Company, you may be
eligible to engage in civic, educational, not-for-profit or similar types of
activities and/or managing your and your family’s personal investments and
affairs, so long as such activities do not interfere with the performance of
your duties hereunder and are in accordance with the Company’s Code of Business
Conduct and Ethics. During your employment by the Company, except on behalf of
the Company, you will not directly or indirectly serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint venture, associate,
representative or consultant of any other person, corporation, firm, partnership
or other entity whatsoever known by you to compete with the Company (or is
planning or preparing to compete with the Company), anywhere in the world, in
any line of business engaged in (or demonstrably planned to be engaged in) by
the Company; provided, however, that you may purchase or otherwise acquire up to
(but not more than) one percent (1%) of any class of securities of any
enterprise (but without participating in the activities of such enterprise) if
such securities are listed on any national or regional securities exchange.

 



6 

 

 

14.Definitions. For purposes of this Offer Letter, the following terms shall
have the following meanings:

 

For purposes of this Offer Letter, “Cause” for termination will mean your: (a)
conviction (including a guilty plea or plea of nolo contendere) of any felony or
any other crime involving fraud, dishonesty or moral turpitude; (b) your
commission or attempted commission of or participation in a fraud or act of
material dishonesty or misrepresentation against the Company; (c) material
breach of your duties to the Company; (d) intentional damage to any property of
the Company; (e) willful misconduct, or other willful violation of Company
policy that causes material harm to the Company; or (1) material violation of
any written and fully executed contract or agreement between you and the
Company, including without limitation, material breach of your Confidentiality
Agreement, or of any statutory duty you owe to the Company. No Cause shall exist
unless the Company has provided you with written notice of termination
describing the particular circumstances giving rise to Cause (which notice shall
be delivered within thirty (30) days of the initial occurrence or discovery by
the Company of the alleged Cause conduct), and has provided you the opportunity
to cure, to the extent reasonably susceptible to cure, such circumstances within
thirty (30) days after receiving such notice. If you so effect a cure, the
notice of Cause shall be deemed rescinded and of no force or effect.

 

For purposes of this Offer Letter, you shall have “Good Reason” for resigning
from employment with the Company if any of the following actions are taken by
the Company without your prior written consent: (a) a material reduction in your
base salary, which the parties agree is a reduction of at least ten percent
(10%) of your base salary (unless pursuant to a salary reduction program
applicable generally to the Company’s similarly situated employees); (b) a
material reduction in your duties (including responsibilities and/or
authorities), provided, however, that a change in job position (including a
change in title) shall not be deemed a “material reduction” in and of itself
unless your new duties are materially reduced from the prior duties; (c)
relocation of your principal place of employment to a place that increases your
one-way commute by more than fifty (50) miles as compared to your then-current
principal place of employment immediately prior to such relocation; or (d) a
material breach of this Offer Letter. In order to resign for Good Reason, you
must provide written notice to the Company’s CEO within thirty (30) days after
the first occurrence of the event giving rise to Good Reason setting forth the
basis for your resignation, allow the Company at least thirty (30) days from
receipt of such written notice to cure such event, and if such event is not
reasonably cured within such period, you must resign from all positions you then
hold with the Company not later than thirty (30) days after the expiration of
the cure period.

 



7 

 

 

 

15. Compliance with Section 409A. It is intended that the Severance Benefits and
CIC Severance Benefits set forth in this Offer Letter satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) (Section 409A, together
with any state law of similar effect, “Section 409A”) provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). For purposes of
Section 409A (including, without limitation, for purposes of Treasury
Regulations 1.409A-2(b)(2)(iii)), your right to receive any installment payments
under this Offer Letter (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary in this Offer Letter, if the Company (or, if applicable, the successor
entity thereto) determines that the Severance Benefits and CIC Severance
Benefits constitute “deferred compensation” under Section 409A and you are, on
the date of your Separation from Service, a “specified employee” of the Company
or any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code (a “Specified Employee”), then, solely to the
extent necessary to avoid the incurrence of adverse personal tax consequences
under Section 409A, the timing of the Severance Benefits and CIC Severance
Benefits shall be delayed until the earliest of: (i) the date that is six (6)
months and one (1) day after your Separation from Service Date, (ii) the date of
your death, or (iii) such earlier date as permitted under Section 409A without
the imposition of adverse taxation. Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
or benefits deferred pursuant to this Section shall be paid in a lump sum or
provided in full by the Company (or the successor entity thereto, as
applicable), and any remaining payments due shall be paid as otherwise provided
herein. No interest shall be due on any amounts so deferred. If the Severance
Benefits and CIC Severance Benefits are not covered by one or more exemptions
from the application of Section 409A and the Release could become effective in
the calendar year following the calendar year in which you have a Separation
from Service, the Release will not be deemed effective any earlier than the
Release Deadline. The Severance Benefits and CIC Severance Benefits are intended
to qualify for an exemption from application of Section 409A or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted accordingly.
Notwithstanding anything to the contrary herein, to the extent required to
comply with Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Offer Letter providing for
the payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A. With respect to reimbursements or in-kind benefits provided to
you hereunder (or otherwise) that are not exempt from Section 409A, the
following rules shall apply: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any one of your taxable
years shall not affect the expenses eligible for reimbursement, or in-kind
benefit to be provided in any other taxable year, (ii) in the case of any
reimbursements of eligible expenses, reimbursement shall be made on or before
the last day of your taxable year following the taxable year in which the
expense was incurred, (iii) the right to  reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.



 



8 

 

 

16.Section 280G; Parachute Payments.

 

(a)If any payment or benefit you will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Offer Letter (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

(b)Notwithstanding any provision of subsection (a) above to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A.

 



9 

 

 

(c)Unless you and the Company agree on an alternative accounting firm or law
firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the change in control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this Section 16 (“Section 280G; Parachute Payments”).
The Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder. The Company shall use
commercially reasonable efforts to cause the accounting or law firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to you and the Company within fifteen (15)
calendar days after the date on which your right to a 280G Payment becomes
reasonably likely to occur (if requested at that time by you or the Company) or
such other time as requested by you or the Company.

 

(d)If you receive a Payment for which the Reduced Amount was determined pursuant
to clause (x) of Section 16(a) and the Internal Revenue Service determines
thereafter that some portion of the Payment is subject to the Excise Tax, you
agree to promptly return to the Company a sufficient amount of the Payment
(after reduction pursuant to clause (x) of Section 16(a)) so that no portion of
the remaining Payment is subject to the Excise Tax. For the avoidance of doubt,
if the Reduced Amount was determined pursuant to clause (y) of Section 16(a),
you shall have no obligation to return any portion of the Payment pursuant to
the preceding sentence.

 

17.Dispute Resolution. To ensure the rapid and economical resolution of disputes
that may arise in connection with your employment with the Company, you and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, including but not limited to statutory claims, arising from or relating
to the enforcement, breach, performance, or interpretation of this Offer Letter,
your employment with the Company, or the termination of your employment, shall
be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. § 1-16, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted by JAMS or its successor, under JAMS’ then applicable rules and
procedures for employment disputes before a single arbitrator (available upon
request and also currently available at
http://wwwjamsadr.com/rules-employment-arbitration/). You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding. Prior to any arbitration, you and the Company agree first to engage
in prompt and serious good faith discussions to resolve the dispute. In
addition, all claims, disputes, or causes of action under this section, whether
by you or the Company, must be brought in an individual capacity, and shall not
be brought as a plaintiff (or claimant) or class member in any purported class
or representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration. This paragraph shall not
apply to any action or claim that cannot be subject to mandatory arbitration as
a matter of law, including, without limitation, sexual harassment claims, to the
extent such claims are not permitted by applicable law to be submitted to
mandatory arbitration (collectively, the “Excluded Claims”). In the event you
intend to bring multiple claims, including one of the Excluded Claims listed
above, the Excluded Claims may be publicly filed with a court, while any other
claims will remain subject to mandatory arbitration. You will have the right to
be represented by legal counsel at any arbitration proceeding. Questions of
whether a claim is subject to arbitration under this agreement shall be decided
by the arbitrator. Likewise, procedural questions which grow out of the dispute
and bear on the final disposition are also matters for the arbitrator. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator shall be authorized
to award all relief that you or the Company would be entitled to seek in a court
of law. You and the Company shall equally share all JAMS’ arbitration fees. Each
party is responsible for its own attorneys’ fees, except as expressly set forth
in your Confidentiality Agreement. Nothing in this Offer Letter is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction.

 



10 

 

 

18.Indemnification. You will be entitled to indemnification to the maximum
extent permitted by applicable law and the Company’s Bylaws with terms no less
favorable than provided to any other Company executive officer or director and
subject to the terms of any separate written indemnification agreement. At all
times during your employment, the Company shall maintain in effect a directors
and officers liability insurance policy with you as a covered officer.

 

19.Miscellaneous. This Offer Letter, together with your Confidentiality
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. It supersedes any other agreements or promises made
to you by anyone, whether oral or written. Changes in your employment terms,
other than those changes expressly reserved to the Company’s or Board’s
discretion in this Offer Letter, require a written modification approved by you
and the Company and signed by you and a duly authorized officer of the Company.
This Offer Letter will bind the heirs, personal representatives, successors and
assigns of both you and the Company, and inure to the benefit of both you and
the Company, their heirs, successors and assigns. If any provision of this Offer
Letter is determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this Offer Letter and the
provision in question shall be modified so as to be rendered enforceable in a
manner consistent with the intent of the parties insofar as possible under
applicable law. This Offer Letter shall be construed and enforced in accordance
with the laws of the State of New York without regard to conflicts of law
principles. Any ambiguity in this Offer Letter shall not be construed against
either party as the drafter. Any waiver of a breach of this Offer Letter, or
rights hereunder, shall be in writing and shall not be deemed to be a waiver of
any successive breach or rights hereunder. This Offer Letter may be executed and
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and shall
be deemed to have been duly and validly delivered and be valid and effective for
all purposes.

 



11 

 

 

As required, by law, your agreement with the Company is also contingent upon
your providing legal proof of your identity and authorization to work in the
United States as well as providing any necessary tax identification
documentation the Company may request.

 

Please sign and date this Offer Letter and the enclosed Confidentiality
Agreement and return them to me on or before May 18, 2020 if you wish to accept
the terms and conditions described above. The terms and conditions of employment
offered herein will expire if I do not receive this signed Offer Letter by that
date. I would be happy to discuss any questions that you may have about these
terms. This Offer Letter may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

 

Sincerely,

 

/s/ Shoshana Shendelman   Shoshana Shendelman

 

Reviewed, Understood, an Accepted:

 

/s/ Chuck Silberstein     5/20/20 Chuck Silberstein     Date

 



12 

 

